Title: To James Madison from James Blair, 25 April 1797
From: Blair, James
To: Madison, James


Dear sir⟨Fr⟩ed⟨er⟩icksburg April 25h. 1797
By the bearer Mr Bell and  you will recieve the packages mentioned in the inclosed Memo. Annexed you have a list of the packages received a few days ago from Phila. but not having a Bill of Lading I do not know whether they are right. However as they agree with the Manifest of the Captn. I hope & have reason to beleive they are so. Not a Vessel offers for Philadelphia. In consequence of the Low price of produce there I fear none will Soon. No opportunity Shall be Lost in forwarding the Articles you have orderd to be Sent there.
The Articles now Sent I hope will get safe to hand. The case I have given very particular Instructions about. With Sincere Esteem & respect I am Dr sir Your Mo. Obt S
James Blair

Mr Bell had a prospect of Getting another waggon but he is dissappointed.
List of Packages rec⟨d⟩. from Phila.
1 doz windsor Chairs
½ doz Mahogany. do—the bottoms I suppose are pack’d up


Box 21.
Bundle 23.
Box 24.
Box 16

Trunk 5
Box 18
ditto 2.
ditto 3.
Box 1
ditto 4
ditto 15
ditto 13
Trunk 19.
Trunk 22.
ditto 8
Trunk 11
20 Bundles Nail Rods.—1 Billet wood
